Exhibit 10.7

INSTRUMENT

AMENDING AND RESTATING

LYONDELL CHEMICAL COMPANY

EXECUTIVE LIFE INSURANCE PLAN

Lyondell Chemical Company hereby amends and restates the Executive Life
Insurance Plan, effective as of September 1, 2006, to read in its entirety as
the document entitled “Lyondell Chemical Company Executive Life Insurance Plan”
that is attached hereto.

IN WITNESS WHEREOF, the undersigned, being duly authorized on behalf of the
Company, has executed this Instrument effective as of September 1, 2006.

 

ATTEST:     LYONDELL CHEMICAL COMPANY BY:  

/s/ Mindy G. Davidson

    BY:  

/s/ John A. Hollinshead

  Mindy G. Davidson       John A. Hollinshead,   Assistant Secretary       Vice
President, Human Resources



--------------------------------------------------------------------------------

LYONDELL CHEMICAL COMPANY

EXECUTIVE LIFE INSURANCE PLAN

(Amended and Restated effective September 1, 2006)



--------------------------------------------------------------------------------

LYONDELL CHEMICAL COMPANY

EXECUTIVE LIFE INSURANCE PLAN

(As Amended and Restated effective September 1, 2006)

INDEX

 

            Page

ARTICLE I INTRODUCTION

   2

1.1

    

Purpose of the Plan

   2

1.2

    

Scope of the Plan and Relationship to the Insurance Contract

   2

1.3

    

Applicable Laws

   2

1.4

    

Number and Gender

   2

1.5

    

Headings

   2

1.6

    

Inconsistent Provisions in the Summary Plan Description

   2

ARTICLE II DEFINITIONS

   3

2.1

    

Definitions

   3

ARTICLE III ELIGIBILITY

   5

3.1

    

Participant Eligibility

   5

3.2

    

Disability

   5

3.3

    

Additional Eligibility

   5

3.4

    

Grandfathered Eligibility

   5

ARTICLE IV BENEFITS

   6

4.1

    

Benefits Provided

   6

4.2

    

Grandfathered Benefits

   6

4.3

    

Designation of Beneficiary

   6

4.4

    

Right to Receive and Release Necessary Information

   6

4.5

    

Right of Recovery

   6

4.6

    

Coverage Options

   6

4.7

    

Conversion Policy

   6

ARTICLE V FUNDING

   7

5.1

    

Plan Funding

   7

ARTICLE VI ADMINISTRATION

   8

6.1

    

Plan Administrator

   8

6.2

    

Discretion to Interpret Plan

   8

6.3

    

Powers and Duties

   8

6.4

    

Expenses

   8

6.5

    

Right to Delegate

   9

6.6

    

Reliance on Reports, Certificates, and Participant Information

   9

6.7

    

Insurers

   9

6.8

    

Indemnification

   9

6.9

    

Fiduciary Duty

   10

6.10

    

Compensation and Bond

   10

6.11

    

Adoption of Plan by Subsidiaries and Affiliates

   10

6.12

    

Amendment and Termination

   10

6.13

    

Effect of Amendment or Termination

   10

6.14

    

Effect of Oral Statements

   11

6.15

    

Information from a Participating Employer

   11

ARTICLE VII GENERAL PROVISIONS

   12

7.1

    

No Guarantee of Employment

   12

7.2

    

Controlling Law

   12

7.3

    

Invalidity of Particular Provisions

   12

7.4

    

No Vested Right to Benefits

   12

7.5

    

Non-Alienation of Benefits

   12

7.6

    

Payments in Satisfaction of Claims

   12

7.7

    

Payments Due Minors and Incompetents

   13



--------------------------------------------------------------------------------

7.8

    

No Guarantee of Tax Consequences

   13

7.9

    

Acceptance of Terms of Plan

   13

7.10

    

Impossibility of Diversion of a Trust Fund

   13

7.11

    

Evidences of Action by the Company

   14

7.12

    

Insurance

   14

7.13

    

Clerical Error

   14

7.14

    

Limitation of Rights

   14

7.15

    

Examination of Documents

   14

7.16

    

Information To Be Furnished

   14

7.17

    

Statements

   14

7.18

    

Waiver or Estoppel

   14

7.19

    

Legal Proceedings

   15

7.20

    

Time Limitation

   15

7.21

    

Unknown Whereabouts

   15

7.22

    

Other Salary-Related Plans

   15

7.23

    

Abuse of Coverage

   15

7.24

    

preemption of State Law

   15

 

ii



--------------------------------------------------------------------------------

LYONDELL CHEMICAL COMPANY

EXECUTIVE LIFE INSURANCE PLAN

(As Amended and Restated effective September 1, 2006)

RECITALS

WHEREAS, Lyondell Chemical Company (the “Company”) has previously established
the “Lyondell Chemical Company Executive Life Insurance Plan” (the “Plan”); and,

WHEREAS, the Company desires to amend and restate the Plan, effective as of
September 1, 2006, intending thereby to replace the split dollar nature of the
Plan’s Benefits with a death benefit provided either through a group term life
insurance policy or other mechanism.

NOW, THEREFORE, the Company hereby amends and restates the Plan to read as
follows, from and after September 1, 2006:



--------------------------------------------------------------------------------

ARTICLE I

INTRODUCTION

1.1 Purpose of the Plan: The purpose of the Plan is to provide life insurance
Benefits to certain employees of the Company and, in furtherance thereof, this
Plan document and the Insurance Contracts attached hereto shall set forth the
provisions for the administration and operation of those Benefits. This Plan and
its accompanying exhibits will be the sole documents used in determining Plan
Benefits for which Participants may be eligible, and these documents may be
amended or terminated at any time by the Plan Administrator in accordance with
the procedures listed herein. Any amendment or termination so made shall be
binding on each Participant and on any other entity(ies) referred to in this
Plan. Except to the extent provided herein, nothing in the Plan shall be
construed to affect the provisions of any other plan or program of benefits
maintained by the Company.

1.2 Scope of the Plan and Relationship to the Insurance Contract: The Plan may
be funded by Insurance Contracts, Participant contributions, the general assets
of the Company or any combination thereof. If Insurance Contracts are used to
fund Benefits herein, such Insurance Contracts are hereby incorporated by
reference, forming a part of this Plan document, subject to the other terms
herein.

1.3 Applicable Laws: The Company intends this Plan to comply with all applicable
federal laws and their regulations, as amended. To the extent that any provision
in this Plan must be interpreted or construed, the Plan Administrator and, by
way of delegation and if applicable, the Insurer, shall have the authority, both
jointly and severally, to exercise such discretion in a non-arbitrary and
non-capricious manner, and the Plan shall be interpreted or construed in such a
manner as is necessary for the Plan to be in compliance with all applicable
laws.

1.4 Number and Gender: Wherever appropriate, words used in the singular shall be
considered to include the plural and words used in the plural shall be
considered to include the singular. The masculine gender, where appearing in the
Plan, shall be deemed to include the feminine gender.

1.5 Headings: The headings of Articles and Sections herein are included solely
for convenience. If there is any conflict between such headings and the text of
the Plan, the text shall control. All references to Sections, Articles,
Paragraphs, and Clauses are to this document unless otherwise indicated.

1.6 Inconsistent Provisions in the Summary Plan Description. In the event that
any term, provision, implication, or statement in the Summary Plan Description
conflicts with, contradicts, or renders ambiguous a term, provision,
implication, or statement in this document, such term, provision, implication,
or statement in this document, which shall include the terms of the Insurance
Contracts, shall control.

 

2



--------------------------------------------------------------------------------

ARTICLE II

DEFINITIONS

2.1 Definitions: The following additional terms shall have the following
meanings, unless a different meaning is clearly required by the context. On no
account will any of the following definitions supplant the definitions provided
in and applicable to Exhibit A for the grandfathered Benefits described therein.

Basic Death Benefit means the death benefit payable to the Beneficiary
designated by the Participant in the event of a Participant’s death equal to two
or three times the Participant’s Final Average Base Pay.

Beneficiary means any person entitled to receive Benefit payments from the Plan.

Benefits means the Basic Death Benefit or any other amounts payable under the
terms of this Plan document and/or the Summary Plan Description (as limited or
further described in the Insurance Contracts).

Code: The Internal Revenue Code of 1986 and regulations promulgated thereunder,
both as currently in existence or hereafter amended.

Disability means Total Disability as defined by the provisions of the Lyondell
Chemical Company Executive Long-Term Disability Plan, or any successor thereto.

Effective Date means September 1, 2006, which shall be the date this amendment
and restatement of the Plan is effective; however, if as of this date all active
Employees in this Plan had not properly executed an agreement with the Company
waiving any rights or interests in any Insurance Contracts which are in the
nature of “split dollar” life insurance policies, as well as agreeing to
reimburse the Company for any amounts owing due to the termination of such
policies, then the Effective Date shall be the first of the month following the
date all such agreements have been properly executed.

Employee means an individual who meets the eligibility requirements for such as
stated in the Summary Plan Description, and consistent with the Insurance
Contracts providing the Benefits hereunder.

Employer means the Company and any Subsidiary or Affiliate which the Company has
approved to participate in the Plan.

ERISA means the Employee Retirement Income Security Act of 1974 and regulations
promulgated thereunder, both as currently in existence or hereafter amended.

Final Average Base Pay means the Participant’s annual base rate of salary in
effect as of the earlier of (i) the date of the Participant’s Termination of
Employment or (ii) the date of the Participant’s death, excluding all extra pay
such as bonus, premiums or other allowances.

 

3



--------------------------------------------------------------------------------

Group Term Life Insurance means the term defined as such by Treasury Regulation
Section 1.79-1(a), as currently in existence or hereafter amended

Insurance Contract means an insurance policy(ies) purchased to fund some or all
of the Benefits hereunder, and which are incorporated by reference herein.

Insurer means any entity which issued the Insurance Contract(s) from which the
Company funds, partially or totally, Plan Benefits.

Participant means each eligible person participating in the Plan.

Participation Agreement means a written agreement between the Company and the
Participant under which the Participant agrees, by executing the written
agreement within the time frame prescribed by the Plan Administrator, to
participate in this Plan pursuant to Article 3.

Plan means the Lyondell Chemical Company Executive Life Insurance Plan, as
amended and restated effective September 1, 2006, and as may be hereafter
amended and restated from time to time.

Plan Administrator means the Company, acting through the Compensation and Human
Resources Committee of the Board of Directors of the Company and its delegates.

Retiree means an individual who has commenced Retirement.

Retirement means termination of employment with a right to receive a retirement
allowance under the Lyondell Chemical Company Retirement Plan or another
Employer sponsored tax-qualified retirement plan under which the individual is
covered, whether or not payment of such allowance has commenced.

Subsidiary or Affiliate means (i) all corporations that are members of a
controlled group of corporations within the meaning of Section 1563(c) of the
Code (determined without regard to Section 1563(a)(4) and Section 1563(e)(3)(C)
of the Code) and of which the Company is then a member, (ii) all trades or
business, whether or not incorporated, that, under the regulations prescribed by
the Secretary of the Treasury pursuant to Section 210(d) of ERISA, and then
under common control with the Company and (iii) Equistar Chemicals LP.

Summary Plan Description means this Plan’s summary plan description.

Termination of Employment means the date a Participant ceases to be an Employee
of the Company for any reason other than death or Disability.

Years of Service means years of Membership Service as defined in the Lyondell
Chemical Company Retirement Plan.

 

4



--------------------------------------------------------------------------------

ARTICLE III

ELIGIBILITY

3.1 Participant Eligibility: Consistent with the requirements of applicable law,
participation in the Plan may be limited only to certain Employees and Retirees.
Requirements for eligibility and participation shall be incorporated into the
Summary Plan Description or otherwise communicated to such individuals,
consistent with applicable law and no person shall be eligible for Benefits
unless they have properly and timely executed and returned to the Company a
Participation Agreement. Eligibility for Benefits shall terminate consistent
with Plan requirements, amendment of the Insurance Contracts through which some
or all of the Benefits may be funded, or other termination of coverage caused
either through termination or amendment of the Plan, or as of the date an
Affiliate or Subsidiary of the Company no longer participates in the Plan.
Notwithstanding anything else contained herein, but subject to Sections 3.4 and
4.2, Retirees will only be eligible to be covered by this Plan if such
eligibility is stated in the Summary Plan Description or other Plan
documentation, and only until the Retiree’s attainment of age 65.

3.2 Disability. A Participant’s Disability shall not be treated as a Termination
of Employment during the Disability period and the Participant shall continue to
be entitled to all applicable Benefits under the terms of this Plan. If
Disability continues through the normal Retirement date for the individual, the
Participant’s Termination of Employment shall be the normal Retirement date, and
such person shall be considered a Retiree after such date.

3.3 Additional Eligibility. If an individual has entered into a contractual
relationship with the Company whereby such individual may continue participation
in the Plan other than as described herein or in the Summary Plan Description,
such coverage shall be extended only to such individuals as therein described.
No other provision of the Plan shall be altered in any way by such contractual
relationship including, but not limited to, the right to amend and/or terminate
this Plan, other than as described in such exhibit(s).

3.4 Grandfathered Eligibility. If an individual has become a Retiree prior to
the Effective Date, such individual may continue participation in the Plan
according to the Plan provisions which existed prior to the Effective Date,
which provisions are attached hereto as Exhibit A, and such grandfathered
Retirees shall not be eligible for the Benefits provided after the Effective
Date to Employees and subsequent Retirees. In addition, (a) no active, eligible
Employee employed by the Company and (b) no Retirees who first meet the
definition for such as of and after the Effective Date shall be eligible for any
Benefits offered to Participants prior to the Effective Date, including but not
limited to Retirees and former Employees rehired by the Company in any capacity.
Should any person having any claim to Benefits offered by the Company prior to
the Effective Date be hired by the Company in any employment capacity after the
Effective Date, such person shall no longer be eligible for the Benefits
described in Exhibit A which were provided by this Plan prior the Effective
Date. This Section, as with all provisions herein and those contained in any
Exhibit hereto, shall be subject to the amendment and termination provisions of
the Plan.

 

5



--------------------------------------------------------------------------------

ARTICLE IV

BENEFITS

4.1 Benefits Provided. The only Benefits provided under this Plan are those
described in the Insurance Contracts and the Summary Plan Description, and,
where applicable subject to Section 4.2, Exhibit A.

4.2 Grandfathered Benefits. The Benefits applicable to Retirees participating in
the Plan prior to the Effective Date hereof, and who continue such participation
after the Effective Date, shall be governed by the provisions of Exhibit A and
the Insurance Contracts applicable thereto. This Section, as with all provisions
herein and those contained in any Exhibit hereto, shall be subject to the
amendment and termination provisions of the Plan.

4.3 Designation of Beneficiary. The Participant shall have the right, at any
time, to designate any person or persons as Beneficiary (both primary and
contingent) to whom payment under this Plan shall be made in the event of the
Participant’s death. The Beneficiary designation shall be made according to the
procedures established by the Plan Administrator. If a Participant fails to
designate a Beneficiary, or if every person designated as a Beneficiary
predeceases the Participant or dies prior to complete distribution of the
Participant’s Benefits, then the Company or Insurer, as applicable, may direct
the distribution of Benefits to the Participant’s estate.

4.4 Right to Receive and Release Necessary Information. The Plan, an Insurer, an
Employer and/or their designees have the right to obtain, receive and release
all information in order to administer the Benefits. As a precondition to
receiving Benefits, an individual claiming Benefits hereunder (or their
Beneficiary, if applicable) is required to furnish to the Plan, the Insurer
and/or their designees all information such may deem necessary, in their
discretion, for the proper administration of the Plan, which includes but is not
limited to, all information regarding the medical condition of the Participant
for which Benefits are to be, are being or have been paid.

4.5 Right of Recovery. If Benefit payments have been made by the Plan
(including, but not limited to, payments made by an Insurer) in excess of the
maximum amount payable under the terms of the Plan, the Plan’s designated
representative (including, but not limited to, the applicable Insurer) has the
right to recover the excess amount paid on behalf of the Plan or themselves, as
applicable. The Plan shall have the right to recover the excess Benefit
payment(s) from any entity in possession thereof. If any entities shall fail or
refuse to return any overpayments to the Plan, the Plan and/or Insurer shall
have a right to initiate legal action in whatever form against such entities,
terminate all eligibility to future Benefit payments otherwise payable to such
entities from the Plan from either the same or subsequent claim(s), and/or
offset all future Benefit payments otherwise payable to such entities from the
Plan from either the same or subsequent claim(s) until the amount of overpayment
is recovered.

4.6 Coverage Options. If available, Participants will make elections with
respect to coverage options under the Plan as provided in the Insurance
Contracts, the Summary Plan Description or herein.

4.7 Conversion Policy. If a conversion policy is made available from an Insurer
to a Participant, upon election of coverage under such policy, the Insurer will
be the sole provider of the benefits provided by such policy. Benefits provided
under a conversion policy shall not be Benefits, as defined herein, and shall
not be an obligation of the Plan, the Company or any Employer.

 

6



--------------------------------------------------------------------------------

ARTICLE V

FUNDING

5.1 Plan Funding. The Plan Administrator in its sole discretion may adopt a
funding mechanism necessary to carry out the purposes of the Plan, which may be
through Insurance Contracts, Participant contributions, the general assets of
the Company, or any combination thereof. All Participant contributions required
by applicable law to be held in a trust shall be so deposited and administered
according to the provisions of any such trust. The determinations of the Plan
Administrator with respect to amounts and times of payment shall be binding upon
the Company and each participating Subsidiary and Affiliate. The Company shall
make additional contributions in such amounts and at such times as shall be
required for payment of the premiums for the Insurance Contracts charged by the
Insurers. On no account shall any Participant have any right or incidence of
ownership in any Insurance Contract owned by the Company to fund Benefits
hereunder.

(a) Subject to the agreement of the Plan Administrator, which may be revoked at
any time, and pursuant to procedures established by the Plan Administrator, a
Participant whose Benefits have not been grandfathered pursuant to the
provisions hereunder shall have an option to have the Benefits to which their
Beneficiary would become entitled paid from the general assets of the Company
rather than from an Insurance Contract. If a Participant wishes to make such an
election, the Participant will be advised by the Company in the Summary Plan
Description that current law indicates such Benefits could be considered taxable
income both to the Participant and the Participant’s estate, and that the
Participant should seek tax and legal advice from their personal advisers.

(b) If an Insurer declines to provide coverage for a Participant or if the
Benefits to be provided to a Participant are in excess of the coverage provided
by an Insurance Contract insuring the life of the Participant, the Company shall
provide such Benefits or any portion thereof from its general assets.
Participants shall be advised of this provision in the Summary Plan Description,
and will be also advised therein by the Company that current law indicates such
Benefits funded by the general assets of the Company could be considered taxable
income both to the Participant and the Participant’s estate, and that the
Participant should seek tax and legal advice from their personal advisers.

 

7



--------------------------------------------------------------------------------

ARTICLE VI

ADMINISTRATION

6.1 Plan Administrator. The general administration of the Plan shall be vested
in the Plan Administrator. For purposes of ERISA, the Plan Administrator shall
be the “administrator” and the “named fiduciary” of the Plan.

6.2 Discretion to Interpret Plan. The decisions of the Plan Administrator upon
all matters within the scope of its authority shall be binding and conclusive
upon all persons.

6.3 Powers and Duties. The Plan Administrator shall have all powers necessary or
proper to administer the Plan and to discharge its duties under the Plan,
including, but not limited to, the following powers:

(a) To make and enforce such rules, regulations, and procedures as it may deem
necessary or proper for the orderly and efficient administration of the Plan;

(b) To enter into an agreement with vendors to perform services for the Plan
and/or the Company with respect to the Plan;

(c) In its sole discretion and except where delegated, to interpret and decide
all matters of fact in granting or denying Benefits under the Plan, its
interpretation and decision thereof to be final and conclusive on all persons
claiming Benefits under the Plan;

(d) In its sole discretion and except where delegated, to determine eligibility
under the terms of the Plan, its determination thereof to be final and
conclusive on all persons;

(e) In its sole discretion and except where delegated, to determine the amount
and to authorize the payment of Benefits under the Plan, its determination and
authorization thereof to be final and conclusive on all persons;

(f) To prepare and distribute information explaining the Plan;

(g) To obtain from Participating Employers, Participants, Beneficiaries and any
other person(s) such information as may be necessary for the proper
administration of the Plan;

(h) To sue or cause suit to be brought in the name of the Plan; and

(i) To establish a claims procedure, including a procedure for the review of any
Benefit claims which have been denied.

6.4 Expenses. The assets of the Company or, if available, Plan assets may be
used to pay the reasonable expenses incident to the administration of the Plan,
including, but not limited to, the compensation of any legal counsel, advisors,
or other technical or clerical assistance as may be required; and any other
expenses incidental to the operation of the Plan that the Plan

 

8



--------------------------------------------------------------------------------

Administrator determines are proper. Expenses of the Plan may be prorated, as
determined by the Plan Administrator, among the participating Affiliates and
Subsidiaries of the Company and/or among one or more trusts used to fund the
Plan.

6.5 Right to Delegate. The Plan Administrator shall have the authority to
delegate to any other person or organization, any of its powers, duties, and
responsibilities with respect to the operation and administration of the Plan,
including, but not limited to, the administration of claims, the authority to
authorize payment of Benefits, the review of denied or modified claims, and the
discretion to decide matters of fact and to interpret Plan provisions. The Plan
Administrator also may from time to time employ, and authorize any person to
whom any of its fiduciary responsibilities have been delegated to employ,
person(s) to render advice with regard to any fiduciary responsibility held
hereunder. Upon designation and acceptance of such delegation, employment or
authorization, the Plan Administrator shall have no liability for the acts or
omissions of any such designee if the Plan Administrator does not violate its
fiduciary responsibility in making or continuing such designation. All
delegations of fiduciary responsibility shall be reviewed at least annually by
the Plan Administrator and shall be terminable upon such notice as the Plan
Administrator in its discretion deems reasonable and prudent under the
circumstances.

6.6 Reliance on Reports, Certificates, and Participant Information. The Plan
Administrator shall be entitled to rely conclusively upon all tables,
valuations, certificates, opinions and reports furnished by an actuary,
accountant, controller, counsel, Insurer or any other person who is employed or
engaged for such purposes. Moreover, any party with the responsibility to
administer, either as a fiduciary or otherwise, the provisions of the Plan shall
be entitled to rely upon information furnished by a Participant, including, but
not limited to, such person’s current mailing address.

6.7 Insurers. Where the Benefits herein are to be provided by an Insurer, the
Plan Administrator allocates to each such Insurer the responsibility for
administering the particular claims procedures and for exercising other
fiduciary functions applicable to such Benefits. Each Insurer shall have the
discretion to interpret the provisions of the Plan, Insurance Contracts and
Summary Plan Description issued by such Insurer pertaining to the eligibility
for and the amount of Benefits funded by such Insurer.

6.8 Indemnification. The Company shall indemnify and hold harmless the Plan
Administrator and each member thereof, as well as each employee who assists the
Plan Administrator in carrying out its fiduciary duties (other than a Benefit
claimant), against any and all expenses and liabilities arising out of such
person’s Plan administrative functions or fiduciary responsibilities, as
applicable, including, but not limited to, any expenses and liabilities that are
caused by or result from an act or omission constituting the negligence of such
individual in the performance of such functions or responsibilities, but
excluding expenses and liabilities arising out of such individual’s own gross
negligence or willful misconduct. Such expenses to be indemnified hereunder
include, but are not limited to, the amounts of any settlement, judgment, costs,
counsel fees, and related charges reasonably incurred in connection with a claim
asserted or a proceeding brought. Notwithstanding the foregoing provisions of
this Section, this Section shall not apply to, and the Company shall not
indemnify against, any expense that was incurred without the general consent or
approval of the Company, which consent or approval may be

 

9



--------------------------------------------------------------------------------

granted orally, it being understood that the Company does not consent to or
approve of a violation of the terms of the Plan or any action constituting the
gross negligence or willful misconduct of any employee.

6.9 Fiduciary Duty. No fiduciary under the Plan shall cause the Plan to enter
into a “prohibited transaction” as provided in section 406 of ERISA or section
4975 of the Code. Each fiduciary under the Plan shall discharge his duties and
responsibilities with respect to the Plan:

(a) Solely in the interest of Participants and for the exclusive purpose of
providing Benefits to Participants and their Beneficiaries and of defraying
reasonable expenses of administering the Plan;

(b) With the care, skill, prudence, and diligence under the circumstances then
prevailing that a prudent person acting in a like capacity and familiar with
such matters would use in the conduct of an enterprise of a like character and
with like aims; and

(c) In accordance with the documents and instruments governing the Plan insofar
as such documents and instruments are consistent with applicable law.

6.10 Compensation and Bond. The Plan Administrator shall not receive
compensation from the Plan for its administration of the Plan. Except to the
extent required by ERISA or other applicable law, the Plan Administrator shall
not be required to furnish bond or security for the performance of its duties
hereunder.

6.11 Adoption of Plan by Subsidiaries and Affiliates. It is contemplated that
Subsidiaries and Affiliates of the Company may participate in the Plan. By its
participation in the Plan, each Subsidiary and Affiliate acknowledges the
appointment and power of the Plan Administrator and agrees to the Plan’s terms,
including, but not limited to, a Subsidiary’s or Affiliate’s funding obligations
to the Plan. Any such Subsidiary and Affiliate also authorizes and designates
the Company and the Plan Administrator as their agents to act in all
transactions affecting the continued operation of the Plan. The Company in its
discretion may terminate a participating employer’s Plan participation at any
time by giving reasonable notice of such termination to the employer.

6.12 Amendment and Termination. Notwithstanding any other communication, either
oral or written, made by any other individual or entity, the Company, acting
through the Compensation and Human Resources Committee of the Company’s Board of
Directors, reserves the absolute and unconditional right to amend and/or
terminate the Plan and any or all Benefits provided for hereunder from time to
time on behalf of itself and each Affiliate and Subsidiary, including, but not
limited to, the right to reduce or eliminate Benefits provided pursuant to the
provisions of the Plan as such provisions currently exist or may hereafter
exist, and the right to amend prospectively or retroactively. Amendments to
and/or termination of the Plan shall be accomplished by written instrument
signed by the Compensation and Human Resources Committee of the Company’s Board
of Directors.

6.13 Effect of Amendment or Termination. If the Plan is amended or terminated,
each Participant and their Beneficiaries shall have no further rights hereunder
and the Company shall have no further obligations hereunder, including but not
limited to, arranging for the Plan’s

 

10



--------------------------------------------------------------------------------

funding except as otherwise specifically provided under (a) the amended terms of
the Plan; or (b) the terms of the Plan which existed at the time of termination.
However, no amendment or termination shall be made that would diminish any
accrued Benefits arising from incurred but unpaid claims of Participants
existing prior to the effective date of such amendment or termination.

6.14 Effect of Oral Statements. Any oral representations made by the Company,
any Affiliate or Subsidiary, an Insurer, the Plan Administrator or any other
individual or entity that alter, modify, amend, or are inconsistent with the
written terms of the Plan shall be invalid and unenforceable and may not be
relied upon by any Employee, Beneficiary or other individual or entity.

6.15 Information from a Participating Employer. Any participating employers
shall supply full and timely information to the Plan Administrator and/or
Insurer of all matters relating to the employment of its Employees, or any other
information in its possession, for purposes of determining eligibility for and
the amount of Benefits, and such other pertinent facts as the Plan Administrator
or Insurer may require.

 

11



--------------------------------------------------------------------------------

ARTICLE VII

GENERAL PROVISIONS

7.1 No Guarantee of Employment. The adoption and maintenance of the provisions
of this Plan shall not be deemed to constitute a contract of employment between
the Company and any Employee, or to be a consideration for, or an inducement or
condition of, the employment of any person. Nothing herein contained shall be
deemed to give to any Employee the right to be retained in the employ of the
Company or to interfere with the right of the Company to discharge an Employee
at any time, nor shall it be deemed to give to the Company the right to require
any Employee to remain in its employ, nor shall it interfere with any Employee’s
right to terminate his employment at any time.

7.2 Controlling Law. This Plan shall be construed, administered and governed in
all respects under applicable federal law, and to the extent that the Plan
Administrator determines federal law has been finally judged inapplicable in any
particular circumstance, under the laws of the State of Texas as to such a
circumstance. If any provision of this Plan shall be held by a court or
government agency of competent jurisdiction to be invalid or unenforceable, the
remaining provisions hereof shall continue to be fully effective.

7.3 Invalidity of Particular Provisions. In the event any provision of this Plan
adopted hereunder shall be held illegal or invalid for any reason, said
illegality or invalidity shall not affect the remaining provisions of this Plan
adopted hereunder but shall be fully severable, and this Plan shall be construed
and enforced as if said illegal or invalid provisions had never been inserted
therein.

7.4 No Vested Right to Benefits. No person claiming Benefits through a
Participant shall have any right to or interest in any Benefits provided under
the Plan, except as specifically provided under the Plan.

7.5 Non-Alienation of Benefits. No Benefit payment under this Plan shall be
subject in any way to alienation, sale, transfer, pledge, attachment,
garnishment, execution or encumbrance of any kind, and any attempt to accomplish
the same shall be void. If the Plan Administrator or an Insurer shall find that
such an attempt has been made with respect to any payment due or to become due
to any Participant, the Plan Administrator in its sole discretion may terminate
or otherwise modify the interest of such Participant in such payment, and in
such case shall apply the amount of such payment to or for the Benefit of such
Participant as the Plan Administrator or Insurer may determine, and any such
application shall be a complete discharge of all liability with respect to such
Benefit.

7.6 Payments in Satisfaction of Claims. Any payment or distribution to any
Participant or Beneficiary in accordance with the provisions of the Plan shall
be in full satisfaction of all claims made by such individual under the Plan.
Furthermore, such payments will operate as a complete discharge of any
liabilities of the Plan, the Plan Administrator, the Company and any Insurers.
For any Benefits to be paid from the general assets of the Company, the
Participant and any Beneficiary receiving Benefits shall be no more than
unsecured general creditors of the Company with no special or prior right to any
assets of the Company for payment of any obligations hereunder. Although the
Company intends to purchase Insurance

 

12



--------------------------------------------------------------------------------

Contracts to fund, in whole or in part, the Benefits provided hereunder, the
Participants shall have no legal or equitable rights, interests or other claims
with respect to such Insurance Contracts.

7.7 Payments Due Minors and Incompetents. If the Plan Administrator or Insurer,
as applicable, determines that any person to whom a payment is due hereunder is
a minor or is incompetent by reason of physical or mental disability, the Plan
Administrator or Insurer, as applicable, shall have power to cause the payments
becoming due to such person to be made to another for the benefit of such minor
or incompetent, without the Plan Administrator or Insurer being responsible to
see to the application of such payment. Furthermore, such payments will operate
as a complete discharge of any liabilities of the Plan, the Plan Administrator,
the Company and any Insurers.

7.8 No Guarantee of Tax Consequences. Neither the Company, the Plan
Administrator, an Insurer or other person, as applicable, makes any commitment
or guarantee that any benefits provided or amounts paid to or for the benefit of
a Participant hereunder will be excludable from the Participant’s gross income
for federal or state income and employment tax purposes, or that any other
federal or state tax treatment will apply to or be available to any Participant.
It shall be the obligation of each Participant to determine whether each payment
hereunder is excludable from the Participant’s gross income for federal and
state income and employment tax purposes. In addition, should any federal, state
or local income tax withholding requirements and Social Security or other
employee tax requirements be applicable to the Benefits provided under the Plan,
the Participant and any Beneficiary shall make appropriate arrangements with the
Company to satisfy any such requirements. If no such arrangements are made, the
Company may provide, at its discretion, for withholding and tax payments as
required.

7.9 Acceptance of Terms of Plan. Each Participant shall not be allowed to
participate in the Plan unless the Participant, in his Participation Agreement,
shall agree to a statement that he and his dependents, heirs, legal
representatives and assigns, agree to be bound by the provisions of this Plan,
and any other provision the Plan Administrator shall deem to be appropriate, to
the extent permitted by applicable law. Such agreement may be evidenced in
writing or appropriate electronic format by which the Participant is bound by
operation of law.

7.10 Impossibility of Diversion of a Trust Fund. Notwithstanding any provision
herein to the contrary, if the Plan Administrator determines that the Plan shall
be funded through a voluntary employees’ beneficiaries association trust
organized under Code Section 501(c)(9), no part of the corpus or the income of
such trust fund shall ever be used for or diverted to purposes other than for
the exclusive benefit of the Participants or their Beneficiaries or for the
payment of expenses of the Plan. No part of the trust fund shall ever directly
or indirectly revert to the Company. No part of the net earnings of the trust
fund shall inure to the Benefit of any private shareholder or individual under
circumstances which would violate the requirements of Code Section 501(c)(9). No
part of the trust fund is to be used to provide retirement income to Employees
or to defer income for periods extending to or beyond the termination of covered
employment, in circumstances such that the Plan would be an “employee pension
benefit plan” under ERISA.

 

13



--------------------------------------------------------------------------------

7.11 Evidences of Action by the Company. Any action required by any provision of
this Plan to be taken by the Company shall be evidenced by a written document
issued by an appropriate corporate officer. All interested parties may rely
upon, and shall be fully protected in acting in accordance with, such written
documents and/or resolutions.

7.12 Insurance. The Plan Administrator may apply for and obtain fiduciary
liability insurance insuring the Plan against damages by reason of breach of
fiduciary responsibility at the Plan’s expense and insuring each fiduciary of
the Plan against liability to the extent permissible by law at the Company’s
expense.

7.13 Clerical Error. Any clerical error by the Company, the Plan Administrator,
an Insurer or other person, as applicable, in keeping pertinent records, or a
delay in making any changes, will not invalidate coverage otherwise validly in
force or continue coverage validly terminated. An equitable adjustment of
contributions will be made when the error or delay is discovered. If, due to a
clerical error, an overpayment occurs in a Plan payment, the Plan retains a
contractual right to the overpayment from the party paid or the Participant upon
whose behalf the payment was made.

7.14 Limitation of Rights. Neither the establishment of the Plan nor any
amendment thereof, nor the payment of any Benefits will be construed as giving
to any person any legal or equitable right against the Company, the Plan, the
Plan Administrator, an Insurer or other person, as applicable, or their
respective officers and directors, as an Employee or otherwise, except as
expressly provided herein.

7.15 Examination of Documents. In the event a Participant or Beneficiary
requests copies of Plan documents to which he/she is entitled under ERISA, the
Plan Administrator may charge a reasonable amount to cover the cost of
furnishing such documents in accordance with ERISA.

7.16 Information To Be Furnished. Participants shall provide the Company, the
Plan Administrator, an Insurer or other person, as applicable, with whatever
information as may reasonably be requested from time to time for the purpose of
administering the Plan.

7.17 Statements. All coverage provided under the Plan is based on the
truthfulness of statements made by Participants, either in a written enrollment
form or otherwise. Coverage can be voided, and any claims erroneously paid can
be recovered by the Plan, if such coverage was provided or claim paid based on
any misrepresentation or fraudulent misstatement made to the Company, the Plan
Administrator, an Insurer or other person, as applicable, by or on behalf of
such Participant.

7.18 Waiver or Estoppel. No term, condition or provision of the Plan shall be
waived, and there shall be no estoppel against the enforcement of any provision
of the Plan, except by written direction of the Plan Administrator. No such
waiver shall be deemed a continuing waiver unless specifically stated. Each
waiver shall operate only as to the specific term or condition waived and shall
not constitute a waiver of such term or condition for the future or as to any
act other than that specifically waived. No failure to enforce any provision of
this Plan shall affect the right thereafter to enforce such provision, nor shall
such failure affect its right to enforce any other provision of this Plan.

 

14



--------------------------------------------------------------------------------

7.19 Legal Proceedings. No action at law or in equity shall be brought to
recover Benefits from the Plan prior to a Participant’s expiration of the claims
and review procedures set out in the Summary Plan Description and/or Insurance
Contracts. At such a point and not before, Participants will be considered to
have exhausted all administrative remedies. Furthermore, no such legal action
shall be valid if brought more than three (3) years from the expiration of the
time within which proof of loss is required by the Plan, or such longer period
if allowed by applicable law.

7.20 Time Limitation. If any time limitation of the Plan with respect to giving
notice of claim or furnishing proof of loss, or the bringing of an action at law
or in equity, is less than that permitted by applicable law, such limitation is
hereby extended to agree with the minimum period permitted by such law.

7.21 Unknown Whereabouts. It shall be the affirmative duty of each Participant
to inform and update the Company, the Plan Administrator and the Insurer, as
applicable, regarding the Participant’s and his/her Beneficiaries’ current
mailing address. If a Participant fails to perform this function, neither the
Company, the Plan, the Plan Administrator, an Insurer or other person, as
applicable, shall be responsible for any late payment or loss of Benefits or for
failure of any notice to be provided or provided timely under the terms of the
Plan to such individual.

7.22 Other Salary-Related Plans. It is intended that any salary-related employee
benefit plans that are maintained or sponsored by the Company or a participating
Employer shall not be affected by this Plan. Any contributions or benefits under
such other plans with respect to a Participant shall, to the extent permitted by
law and applicable plan documents, be based on the Participant’s salary or
compensation without regard to any Benefits paid or available under this Plan.

7.23 Abuse of Coverage. In the event that the Plan Administrator makes a good
faith determination, in its sole discretion, that evidence exists that a
Participant is attempting to abuse Plan coverage or Benefits by attempting or
aiding the filing of claims to which a person is not entitled, the Plan
Administrator may limit or terminate the coverage or Benefits provided to said
Participant to the extent necessary, in the Plan Administrator’s sole
discretion, to prevent such abuse, and shall be entitled to turn over all
information to appropriate governmental authorities to investigate whether fraud
has taken place under federal and/or state law. Any such termination or
limitation of coverage or Benefits shall be effective at 11:59 p.m. on the date
that the Plan Administrator mails or otherwise provides written notice of same
to the Participant. Coverage or Benefits limited or terminated pursuant to this
Section may be reinstated upon the Plan Administrator’s determination, in its
sole discretion, that the Participant has presented satisfactory evidence that
abuse of Plan coverage or Benefits did not occur or that further attempts at
such abuse are unlikely to occur. Notwithstanding the above, neither this
paragraph nor any provision of this Plan shall be used in any way to
discriminate against a Participant in the valid exercise of his/her rights
hereunder, including, but not limited to, the election of coverage and the
claiming of Benefits to which the Participant is entitled under the terms of the
Plan.

7.24 Preemption of State Law. This Plan and all of its provisions shall be
preempted from any and all state laws, to the maximum extent provided by ERISA
and any other federal law. If any provision of an Insurance Contract or Summary
Plan Description purports to allow a state statute or regulation to mandate or
otherwise regulate the administration or provision of Benefits provided by this
Plan, such provision shall be invalid unless the Plan Administrator, in its sole
discretion, determines otherwise. The mere acceptance of (a) an Insurance
Contract to fund, in whole or in part, the Benefits provided by this Plan,
and/or (b) the Plan’s Summary Plan Description shall not be considered an
affirmative act of the Plan Administrator to so determine.

 

15



--------------------------------------------------------------------------------

EXHIBIT A

GRANDFATHERED PLAN PROVISIONS

Any provisions in the prior plan document not specifically described below shall
be considered superseded by the terms of the amended and restated portion of the
Plan effective September 1, 2006.

ARTICLE I

General Provisions

Section 1.3 Definitions.

 

  (a) Administrator means Lyondell Chemical Company.

 

  (b) Beneficiary(s) means the person or persons designated by the Participant
in accordance with Article V of this Plan.

 

  (c) Change of Control shall have the same meaning as Change of Control under
the Lyondell Chemical Company Supplemental Executive Benefit Plans Trust
Agreement.

 

  (d) Class A Participant means an executive of the Company.

 

  (e) Class B Participant means a key manager of the Company who became eligible
to participate in this Plan prior to January 1, 1998

 

  (f) Company means Lyondell Chemical Company.

 

  (g) Disability means Total Disability under the provisions of the Lyondell
Chemical Company Executive long-term Disability Plan.

 

  (h) Economic Benefit means the value of the economic benefit of life insurance
provided to a Plan Participant for income tax purposes determined based on
Revenue Rulings issued by the Internal Revenue Service and other applicable
authorities.

 

  (i) Eligible Employee means an individual who is rendering services to the
Company as an executive.

 

  (j) Final Annual Base Pay means (i) the Participant’s annual base rate of
salary in effect as of the date of the Participant’s death, excluding all extra
pay such as bonuses, premiums or other allowances, if the Participant dies prior
to a Termination of Employment or (ii) the Participant’s annual base rate of
salary in effect as of the date of the Participant’s Termination of Employment,
excluding all extra pay such as bonuses, premiums or other allowances.

 

  (k) Insurance Carrier means any insurance company that the Company may from
time-to-time purchase from, select to purchase from, or make available to
Participants for the purchase of, life insurance.

 

16



--------------------------------------------------------------------------------

  (l) Participant means an Eligible Employee who has elected to participate in
the Plan, and has satisfied the requirements of Article II of this Plan.

 

  (m) Participation Agreement means a written agreement between the Company and
the Participant under which the Participant agrees, by executing the written
agreement within the time frame prescribed by the Administrator, to participate
in this Plan pursuant to Section 2.1.

 

  (n) Plan means the Lyondell Chemical Company Executive Life Insurance Plan.

 

  (o) Policy means the life insurance policy on the life of a Participant
purchased by the Company from time-to-time from an Insurance Carrier. The
provisions of a Policy are incorporated into the Plan by reference.

 

  (p) Retirement means commencement of a retirement allowance under the Lyondell
Chemical Company Retirement Plan for Non-Represented Employees or another
Company tax-qualified retirement plan of under which the Participant is covered.

 

  (q) Retirement Eligibility means Termination of Employment with a right to
commence an immediate retirement allowance, whether or not taken immediately,
under the Lyondell Chemical Company Retirement Plan for Non-Represented
Employees or another Company tax-qualified retirement plan under which the
Participant is covered.

 

  (r) Retirement Income Program means the benefits available pursuant to
Section 3.5.

 

  (s) Split Dollar Death Benefit Program means the benefits available under to
Article III.

 

  (t) Subsidiary or Affiliate means (i) all corporations that are members of a
controlled group of corporations within the meaning of Section 1563(a) of the
code (determined without regard to Section 1563(a)(4) and Section 1563(e)(3)(C)
of the Code) and of which the Company is then a member, (ii) all trades or
businesses, whether or not incorporated, that, under the regulations prescribed
by the Secretary of the Treasury pursuant to Section 210(d) of ERISA, and then
under common control with the Company and (iii) Equistar Chemicals LP.

 

  (u) Survivor Income Program means the benefits available under this Plan
pursuant to Article IV.

 

  (v) Tax Rate means the Company’s combined state and federal tax rate in effect
at the time benefit calculations, which are dependent in whole or in part on
such rate, are made pursuant to the terms of this Plan.

 

  (w) Termination of Employment means the date the Participant ceases to be an
employee of the Company or any Subsidiary or Affiliate for any reason other than
death or Disability.

 

  (x) Years of Service means years of Membership Service as defined in the
Lyondell Chemical Company Retirement Plan for Non-Represented Employees.

 

17



--------------------------------------------------------------------------------

ARTICLE II

Participation

Section 2.1 Enrollment in Plan. An Eligible Employee may enroll in this Plan and
elect to participate in either the Split Dollar Death Benefit Program or the
Survivor Income Program by entering into a Participation Agreement with the
Company.

Section 2.2 Election of Benefit Programs. A Participant’s election at enrollment
to participate in either the Split Dollar Death Benefit Program or the Survivor
Income Program may not be changed until January 1 of the following year.
Thereafter, prior to Termination of Employment or an assignment pursuant to
Section 3.10, a Participant may change his benefit program election not more
than once each year, and the change shall become effective on January 1 of the
following year. When a Participant elects to change benefit programs, the
Participant must release all rights, claims or other legal or equitable
interests in the former program, and the Participant must comply with all the
requirements established by the Administrator to obtain benefits under the newly
selected program.

Section 2.5 Disability. A Participant’s Disability shall not be treated as a
Termination of Employment during the Disability period and the Participant shall
continue to be entitled to all applicable benefits which the Participant has
elected under either the Split Dollar Death Benefit Program or the Survivor
Income Program of this Plan. If Disability continues through the normal
retirement date, the Participant’s Termination of Employment shall be the normal
retirement date for the purposes of calculating pre- and post-retirement
benefits under this Plan.

Section 2.7 Self Insurance. If an Insurance Carrier declines to issue a Policy
on a Participant or if the benefits to be provided to a Participant are in
excess of any Policy insuring the Participant, the Company shall provide Plan
benefits to the Participant on a self-insured basis, except that the Company
will not self insure the benefits described in Section 3.3 for any person who
becomes a Participant after to October 1, 1990.

ARTICLE III

Split Dollar Death Benefit Program

If the Participant elects to participate in the Split Dollar Death Benefit
Program, this Plan and the Participation Agreement shall together constitute a
split dollar life insurance agreement between the Participant and the Company
providing the following benefits:

 

18



--------------------------------------------------------------------------------

Section 3.2 Post-Retirement Basic Death Benefit. Subject to Section 3.4, the
following benefits shall be provided:

 

  (a) Pre-Age 65. If a Participant dies following Termination of Employment with
Retirement Eligibility and prior to age 65, the Beneficiary shall receive a
death benefit from the proceeds of the Policy equal to:

 

  (i) Three (3) times Final Annual Base Pay minus fifty thousand dollars
($50,000), in the case of a Class A Participant, and

 

  (ii) Two (2) times Final Annual Base Pay minus fifty thousand dollars
($50,000), in the case of a Class B Participant.

 

  (b) Post-Age 65. If a Participant dies following Termination of Employment
with Retirement Eligibility and after age 65 or a Participant dies following
Retirement on or after age 65, the Beneficiary shall receive a death benefit
from the proceeds of the Policy equal to:

 

  (i) One (1) times the Participant’s Final Annual Base Pay, in the case of a
Class A Participant, and

 

  (ii) in the case of a Class B Participant, one hundred (100%) percent of Final
Annual Base Pay reduced by ten (10%) percent annually until the death benefit
equals fifty (50%) percent of Final Annual Base Pay with such annual reductions
commencing in the month of the Participant’s 66th birthday.

 

  (c) The Company shall receive any of the Policy proceeds in excess of the
death benefit due a Beneficiary under paragraph (a) or (b), above.

Section 3.3 Optional Death Benefit. A Class A Participant may elect to maintain
a death benefit in addition to the death benefit provided under Section 3.1 or
3.2 in an amount equal to one (1) or two (2) times the Participant’s Final
Annual Base Pay, subject to approval and premium rates established by the
Insurance Carrier. The Participant must file an election for optional coverage
in accordance with procedures and timing requirements established by the
Administrator.

Section 3.4 Post-Retirement Transfer of Ownership of Policy to Participant. The
Company shall withdraw its cumulative premium outlay from the Policy and
transfer ownership of the Policy to the Participant on the later of
(i) Termination of Employment with Retirement Eligibility, (ii) age 65, in the
case of Class A Participants and age 70, in the case of Class B Participants; or
(iii) the time at which premiums on the Policy have been paid for ten
(10) years. At the time the Company’s interest in the Policy is transferred to
the Participant, the Company shall have no further legal or equitable
obligations or any kind to the Participant under this Plan.

 

19



--------------------------------------------------------------------------------

Section 3.5 Retirement Income Program. The Administrator, in its sole
discretion, may offer a Participant who has a Termination of Employment with
Retirement Eligibility a retirement allowance payable from the general assets of
the Company in lieu of the Post-Retirement Basic Death Benefit described in
Section 3.2. The terms and conditions of this program, including the amounts of
any continuing death benefit coverage, shall be contained in a separate, written
agreement between the Company, the Participant and the Insurance Carrier.

Section 3.6 Policy. If the Participant elects coverage under the Split Dollar
Death Benefit Program of this Plan, the Company shall purchase a Policy insuring
the life of the Participant.

Section 3.7 Payment of Premiums. The Participant shall pay that portion of the
premiums due on the Policy equal to the amount which the Participant would
otherwise be required to include in income for income tax purposes each year by
reason of the Economic Benefit of the insurance coverage provided to the
Participant under this Plan. The balance of the premiums due on the Policy shall
be paid by the Company.

Section 3.8 Endorsement. The Company shall execute an endorsement (in a form
acceptable to the Administrator, the Company and the Insurance Carrier) to the
Policy endorsing to the Participant that portion of the death benefit to which
the Participant is entitled under Section 3.1. or 3.2 of the Plan. The
Participant and the Company agree that the Policy shall be subject to the terms
and conditions of the Plan and the endorsement. The Company shall be the owner
of and hold all incidents of ownership in the Policy (including the right to
dividends, if paid) except as otherwise provided in this Plan. The Company shall
be relieved of its obligation to pay the benefits described in the Plan to the
extent such amounts are paid by the Policy.

Section 3.9 Collateral Assignment. A Participant who has optional coverage under
Section 3.3 shall own the Policy and shall execute a collateral assignment (in a
form acceptable to the Administrator, the Company and the Insurance Carrier) of
the Policy’s cash value to the Company as collateral security for loans by the
Company to the Participant of amounts equal to premium payments, which are to be
paid by the Participant. The Participant and the Company agree that the Policy
shall be subject to the terms and conditions of the Plan and the collateral
assignment.

Section 3.10 Assignment. A Participant may assign to one or more individuals or
trustees all or any part of the Participant’s right, title, claim, interest,
benefit and all other incidents of ownership in the Policy under the Split
Dollar Death Benefit Program provided that an assignment shall be subject to the
terms and conditions of this Plan and shall not apply to any right to
participate in the Survivor Income Program. If the Participant makes an
assignment under this Section, the Participant shall no longer have the right to
elect to participate in the Survivor Income Program under Section 2.2.

 

20



--------------------------------------------------------------------------------

ARTICLE IV

Survivor Income Program

If the Participant elects coverage under the Survivor Income Program, this Plan
and the Participation Agreement shall together constitute a survivor income
benefit agreement between the Participant and the Company providing the
following benefits:

Section 4.1 Pre-Retirement Survivor Income

 

  (a) If the Participant dies prior to Termination of Employment, the
Beneficiary shall be entitled to receive a survivor benefit equal to:

 

  (i) Three (3) times Final Annual Base Pay minus fifty thousand dollars
($50,000) in the case of Class A Participant, and

 

  (ii) Two (2) times Final Annual Base Pay minus fifty thousand dollars
($50,000) in the case of a Class B Participant.

 

  (b) The survivor benefit shall be payable in one hundred twenty (120) monthly
payments, beginning on the first day of the second month following the date of
the Participant’s death. The amount of each monthly payment shall be equal to
the total survivor benefit amortized over 120 payments at an assumed rate of
earnings equal to the Company’s after-tax cost of corporate debt at the time of
commencement of payments, with the resulting amount being increased by dividing
such amount by one (1) minus the Tax Rate.

Section 4.2 Post-Retirement Survivor Income.

 

  (a) Pre-Age 65. If a Participant dies following Termination of Employment with
Retirement Eligibility and prior to age 65, the Beneficiary shall receive a
survivor benefit equal to:

 

  (i) Three (3) times Final Annual Base Pay minus fifty thousand dollars
($50,000) in the case of a Class A Participant, and

 

  (ii) Two (2) times Final Annual Base Pay minus fifty thousand dollars
($50,000) in the case of a Class B Participant.

 

  (b) Post-Age 65. If a Participant dies following Termination of Employment
with Retirement Eligibility and after age 65 or a Participant dies following
Retirement on or after age 65, the Beneficiary shall receive a survivor benefit
equal to:

 

  (i) One (1) times the Participant’s Final Annual Base Pay, in the case of a
Class A Participant, and

 

  (ii) in the case of a Class B Participant, one hundred (100%) percent of Final
Annual Base Pay reduced by ten (10%) percent annually until the survivor benefit
equals fifty (50%) percent of Final Annual Base Pay with such annual reductions
commencing in the month of the Participant’s 66th birthday.

 

21



--------------------------------------------------------------------------------

  (c) The post-retirement survivor benefit shall be payable in one hundred
twenty (120) monthly payments, beginning on the first day of the second month
following the date of the Participant’s death. The amount of each monthly
payment shall be equal to the total survivor benefit amortized over 120 payments
at an assumed rate of earnings equal to the Company’s after-tax cost of
corporate debt at the time of commencement of payments with the resulting amount
being increased by dividing such amount by one (1) minus the Tax Rate.

Section 4.3 Acceleration of Benefit Payments. Except in the event of a Change of
Control which occurs after the Beneficiary has begun to receive payments, no
payments to be received under the Survivor Income Program of this Plan may be
accelerated. If a Change of Control occurs and the Beneficiary designated by the
Participant is at that time receiving installment payments under this Program,
the Beneficiary may elect to receive a single lump sum payment. The payment
shall be equal to the sum of all of the remaining payments (reduced by an amount
equal to previous interest payments attributable to the anticipated future
installment payments and interest that would have been credited and paid on
future installments, as determined by the Administrator) less a penalty
determined by the Administrator. The lump sum payment shall be paid on the last
day of the month following the Beneficiary’s election to accelerate benefits
under this Section.

Section 4.4 Non-assignability. The benefits provided under the Survivor Income
Program of this Plan may not be alienated, assigned, transferred, pledged or
hypothecated by or to any person or other entity, at any time or in any manner
whatsoever. These benefits shall be exempt from the claims of creditors or other
claimants and from all orders, decrees, levies, garnishment or executions to the
fullest extent allowed by law.

Section 4.5 No Right to Company Assets. The benefits paid under the Survivor
Income Program of this Plan shall be paid from the Company’s general assets, and
the Participant and any Beneficiary receiving benefits shall be no more than
unsecured general creditors of the Company with no special or prior right to any
assets of the Company for payment of any obligations hereunder. Although the
Company intends to purchase insurance policies (that is, the Policies) on the
life of the Participants, the Participants shall have no legal or equitable
rights, interests, or other claims with respect to the Policy as the result of
Participants’ election to receive benefits under the Survivor Income Program.

ARTICLE V

Beneficiary Designation

Section 5.1 Participant Designation. The Participant shall have the right, at
any time, to designate any person or persons as Beneficiary (both primary and
contingent) to whom payment under this Plan shall be made in the event of the
Participant’s death. The Beneficiary designation shall be delivered in writing
to the Administrator during the Participant’s lifetime on

 

22



--------------------------------------------------------------------------------

a form prescribed by the Administrator. Upon receipt of the Beneficiary
designation, the Administrator shall immediately take such action as shall be
necessary to implement the Beneficiary designation.

Section 5.2 Default Beneficiary. If a Participant fails to designate a
Beneficiary as provided in Section 5.1, or if every person designated as
Beneficiary predeceases the Participant or dies prior to complete distribution
of the Participant’s benefits, then the Administrator shall direct the
distribution of benefits to the Participant’s estate.

ARTICLE VI

Amendment and Termination of Plan

Section 6.2 Termination After Commencement of Plan Benefit Payments. If this
Plan is terminated by the Company after the commencement of any benefit payments
to the Participant or to the Beneficiary, payments shall be continued in
accordance with the terms of this Plan as they existed immediately prior to Plan
termination.

 

23



--------------------------------------------------------------------------------

EXHIBIT B

SUMMARY PLAN DESCRIPTION

 

24



--------------------------------------------------------------------------------

EXECUTIVE LIFE INSURANCE PLAN

The Lyondell Chemical Company Executive Life Insurance Plan (the Plan) provides
security for your survivors in the event of your death.

The following is a summary of the main provisions of the Plan. As with any plan
summary, the controlling provisions of the Plan are contained in the Plan
Document. In the case of any discrepancies, the Plan Document will govern. The
Plan Document is an amendment and restatement effective as of September 1, 2006
of the Lyondell Chemical Company Executive Life Insurance Plan (the Prior Plan).

The company reserves the right to change or terminate this Plan at any time.

 

What’s It All About?    During your employment, you are provided life insurance
protection equal to two or three times your base salary.    Coverage will
continue at two or three times your final base salary if you Retire before age
65.    If you become a “Retiree” prior to age 65, you are provided life
insurance protection until you reach age 65, with no coverage being provided
after that date.    In the past, the Plan was funded by “whole life” policies.
Due to recent legal changes, these policies are no longer used to provide the
benefit and coverage now may be funded by either a group term life insurance
policy owned by the Company, through the Company’s general assets or some
combination thereof. Also, due to those same legal changes, your life insurance
benefits will be paid as a lump sum upon your death. Who Is Eligible?    You are
eligible to participate in the Plan if you (i) currently have an executive
employment relationship with the Company, (ii) do not have an executive
employment relationship with the Company but were a Participant in the Prior
Plan on August 31, 2006, and remain employed with the Company or (iii) are a
Retiree under the age of 65. How Do I Sign Up?    In order to participate in
this Plan, you must:   

1.      Make an election to have your benefits funded by either a group term
life insurance policy or by Lyondell’s general assets. (See below for important
considerations regarding this election.)

  

2.      If you elect to have your benefits funded by a group term life insurance
policy, cooperate with insurance underwriting requirements, which may include
but not be limited to a medical exam, if requested.



--------------------------------------------------------------------------------

  

3.      Sign an application and complete a confidential questionnaire, if
applicable.

  

4.      Complete online enrollment forms, if applicable.

   5. Submit all forms to Executive Services.    If you elect coverage in the
group term life insurance plan, you are automatically enrolled. Otherwise,
coverage will be effective upon approval by the insurance company, or upon your
election to have your benefits funded by the general assets of the Company.   
You may choose to decline the Company-paid coverage. However, if you want to
become covered at a later date, you will be required to provide evidence of
insurability should you elect to have your benefits funded by a group term life
insurance policy, and you will be subject to acceptance by the insurance
company. Fully insured or self-funded?    You may choose to have your life
insurance benefits funded in one of two ways when you first enroll in this Plan.
Option 1 is through a Company-owned group term life insurance policy, while
Option 2 is via the Company’s general assets (or “self-insured”).    If you
choose Option 1, you will have imputed income on the value of the policy while
covered, however, your benefits would be paid tax-free to your beneficiaries.   
If you choose Option 2, you will have no imputed income while covered, however,
your benefits would be subject to both income and estate tax upon your death.   
The amount of imputed income which would be applicable to you under Option 1 is
established by IRS regulation, and might be comparatively de minimus to the
taxation of self-insured benefits in Option 2. In any case, you are strongly
advised to review the matter with your own tax and legal advisers before making
any option.    It is also possible that even if you elect Option 1, the Company
may obtain group term life insurance coverage for only a portion of your total
benefit. If this occurs, you will receive imputed income on the amount of
benefit funded by the Company’s group term life insurance policy, while the
remaining portion of your benefit, if paid, will be taxable to you and your
estate.



--------------------------------------------------------------------------------

  For a schedule of the imputed income amounts or any other questions regarding
the nature of your benefits, please contact the Company’s Executive Services
office in Houston.   As with all provisions of the Plan, the Company reserves
the right to amend or terminate these options, even retroactively. Your election
of either option must be approved by the Company for the election to be
effective. What Is My Coverage   While I’m Employed?   Your life insurance
coverage while you are employed will be equal to two or three times your base
annual salary, which shall not include bonuses, benefits or any other additional
monies paid to you. What Is My Coverage   While on Leaves of Absence?  

Your life insurance coverage continues for the length of the

leave if the leave of absence is for one of the following reasons:

  Company Approved Medical Leave of Absence   Worker’s Compensation Leave  
Family Medical Leave   Approved Paid Leave of Absence   Maternity Leave   Your
life insurance coverage will end after 30 days if the leave of absence is for
one of the following reasons:   Military Leave   Personal Leave   Education
Leave   Approved Unpaid Leave of Absence Who Receives the   About Your
Beneficiary Survivor Benefit?  

 

You may designate one or more beneficiaries to receive your Plan benefit when
you die.

  Your beneficiary is the person(s) you designate to receive a benefit in the
event of your death. To name a beneficiary, log on to
www.Lyondell.com/hwbenefits. You may designate anyone you wish as your
beneficiary, and you may change this designation at any time. If you die and



--------------------------------------------------------------------------------

  you have named more than one beneficiary, each receives an equal benefit
unless you have left written instruction otherwise.   If you are married at the
time of your death, your surviving spouse may be entitled under applicable state
law (i.e., community property laws) to a portion of the benefit, whether or not
your spouse is your designated beneficiary. In that event, the benefits payable
to any other designated beneficiary/beneficiaries may be reduced. How Is the
Survivor   Benefit Paid?   Plan benefits, to the extent they have not been
decreased by the Living Benefit Option, will be paid to your beneficiary in a
lump sum in the event of your death while covered.   If your benefit is funded
totally by a group term life insurance policy, your beneficiary will receive the
benefit income tax free. However, you will have imputed income tax liability on
the value of your benefit each year while you are employed. This liability is
based on an age-related rate per thousand dollars of coverage if a lump sum is
chosen.   If any portion of your benefit is funded by the Company’s general
assets, you will have no present income tax liability, but the benefit will be
taxable to your beneficiary when received on both an income and estate tax
basis. What Happens When I   Retire?   If you Retire before age 65, your
Company-paid coverage will continue at two or three times your final base salary
until you reach age 65.   Under the terms of the Plan, to “Retire” means you
have terminated employment and have a right to receive a retirement allowance
under the Lyondell Chemical Company Retirement Plan or an affiliate’s or
subsidiary’s sponsored tax-qualified retirement plan under which you are
covered, whether or not you have commenced receiving such allowance.



--------------------------------------------------------------------------------

What Happens If I    Leave the Company    Before Retirement?    If your
employment with the Company terminates before Retirement, you will no longer be
eligible for coverage under this Plan. If any portion of your benefits is funded
by the Company’s group term life insurance policy, a conversion option may be
available to you upon termination of employment for that portion. A conversion
option will not be provided for any portion of your benefits which are funded by
the Company’s general assets. What Happens When    My Salary Increases?    When
your base annual salary increases, your life insurance coverage amount will also
automatically increase, effective as of the date of the salary increase. What
Happens If I    Become Disabled?    In the event of disability, your
Company-paid life insurance benefit will remain in force until you reach age 65,
at which point the coverage will terminate. In order to be disabled, you must be
determined totally disabled by the Lyondell Chemical Company Executive Long Term
Disability Plan. What Happens If I    Become Terminally Ill?    The Living
Benefit Option gives you access to the death benefit funds if you are considered
terminally ill. You may receive this benefit if a physician certifies that you
suffer from an incurable, progressive and medically recognized disease or
condition, and you will not survive more than 12 months beyond the date of the
request for an accelerated death benefit.    The maximum amount you can receive
is 50% of the basic life coverage amount. The money will be paid to you in a
lump sum payment and may be considered taxable income. Payment of this benefit
reduces the amount of benefits payable upon your death by the amount that you
receive.    A living benefit will not be paid if you have assigned your benefit.
What Else Do I Need to Know?    This Plan is administered by the Benefits
Administrative Committee established by the Company, which has the right to
interpret the Plan and all other matters that might arise under the terms of the
Plan.



--------------------------------------------------------------------------------

  To file a claim for benefits provided by the group term life insurance policy,
your beneficiary should contact Lyondell Executive Services. A claim form and
proof of death must be provided. Your beneficiary has one year to file the claim
for benefits. The Claims Administrator will then review the claim within 90
days. If additional information is required, you or your beneficiary will
receive a request specifying the nature of the information needed. Once the
claim is approved, your beneficiary will receive a lump sum payment for the
appropriate benefits.   For any benefits which are to be paid by the Company’s
general assets, the Company will follow the same procedures as outlined therein,
with the exception being that the Company will have the sole discretion to
determine whether a claim is payable.   The Company reserves the right to amend
or terminate the Plan. A copy of the Plan document is available upon request
from Executive Services.



--------------------------------------------------------------------------------

GENERAL INFORMATION

Type of Plan: Executive life insurance plan

Type of Plan Administration and Funding: This benefit plan provides a death
benefit option, and is administered by both the Company and the Insurer. The
benefits may be funded by either the Company’s general assets or an insurance
contract, as well as employee contributions.

Plan Name: Lyondell Chemical Company Executive Life Insurance Plan

Plan Number: 530

Employer Tax Identification Number: 95-4160558 (Lyondell)

Effective Date: The effective date of the Plan is January 1, 2000. The most
recent amended and restated effective date of the Plan is September 1, 2006.

End of Plan Year: December 31

Plan Sponsor: Lyondell Chemical Company

Plan Administrator/Agent for Service of Legal Process:

Lyondell Chemical Company

1221 McKinney Street

Houston, TX 77010-2006

(713) 652-7200

Insurer:

NAME

ADDRESS

ADDRESS

PHONE

A. RECEIVING INFORMATION ABOUT THE PLAN AND ITS BENEFITS

As a Participant in the Plan, an employee is entitled to certain rights and
protections under the Employee Retirement Income Security Act of 1974. ERISA
provides that all Participants shall be entitled to:

 

•   Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as worksites and union halls, all documents governing
the Plan, including insurance contracts and collective bargaining agreements.

 

•   Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan, including insurance contracts and
collective bargaining agreements, and a copy of an updated Summary Plan
Description. The Plan Administrator may make a reasonable charge for the copies.

 

•   Receive a summary of material reduction in covered services or benefits
provided under the Plan within 60 days after the adoption of the changes (unless
summaries of changes to the Plan are provided at regular intervals of 90 days).



--------------------------------------------------------------------------------

B. PRUDENT ACTIONS BY PLAN FIDUCIARIES

In addition to creating rights for Participants, ERISA imposes obligations upon
the individuals who are responsible for the operation of the Plan. The
individuals who operate this Plan, called “fiduciaries” of the Plan, have a duty
to do so prudently and in the interest of Participants and their beneficiaries.
No one, including the Company, a union or any other person, may fire an employee
or otherwise discriminate against a Participant in any way to prevent him from
obtaining a welfare benefit or exercising his rights under ERISA.

C. ENFORCING RIGHTS AS A PARTICIPANT

If a claim for a welfare benefit is denied or ignored, in whole or in part, the
Participant has a right to know why this was done, to obtain copies of documents
relating to the decision without charge, and to appeal any denial, all within
certain time schedules.

Under ERISA, there are steps a Participant can take to enforce the above rights.
For instance, if the Participant requests a copy of Plan Documents or the latest
annual report from the Plan and does not receive the materials within 30 days,
he may file suit in a Federal court. In such a case, the court may require the
Plan Administrator to provide the materials and pay the Participant up to $110 a
day until he receives the materials, unless the materials were not sent because
of reasons beyond the control of the Plan Administrator. If a Participant has a
claim for benefits which is denied or ignored, in whole or in part, he may file
suit in a state or Federal court but only upon expiration of the Plan’s appeal
provisions listed elsewhere in this document. In addition, if a Participant
disagrees with the Plan’s decision or lack thereof concerning the qualified
status of a medical child support order, he may file suit in Federal court but
only upon expiration of the Plan’s appeal provisions listed elsewhere in this
document. If it should happen that Plan fiduciaries misuse the Plan’s money, or
if a Participant is discriminated against for asserting his rights, he may seek
assistance from the U.S. Department of Labor, or he may file suit in federal
court but only upon expiration of the Plan’s appeal provisions listed elsewhere
in this document. The court will decide who should pay court costs and legal
fees. If the Participant is successful, the court may order the person he has
sued to pay these costs and fees. If the Participant loses, the court may order
him to pay these costs and fees, for example, if the court finds his claim is
frivolous.

D. ASSISTANCE WITH QUESTIONS

If the Participant has any questions about the Plan, he should contact the Plan
Administrator. If he has any questions about this statement or about his rights
under ERISA, or if he needs assistance in obtaining documents from the Plan
Administrator, he should contact the nearest office of the Employee Benefits
Security Administration, U.S. Department of Labor, listed in his telephone
directory, or address requests to Public Disclosure Room, Room N-1513, Employee
Benefits Security Administration, U.S. Department of Labor, 200 Constitution
Avenue, N.W., Washington, D.C., 20210. A Participant may also obtain certain
publications about his rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.



--------------------------------------------------------------------------------

E. COST SHARING

Coverage may be conditioned upon whether required premium contributions have
been made. Premium contributions, if required, are established by the Plan
Administrator in its sole discretion and are subject to change from time to
time. A current summary of these premium amounts may be obtained from the
Company at any time.

F. CLERICAL ERROR/DELAY

A clerical error shall not invalidate coverage or cause coverage to be in force
or to continue in force. The effective dates of coverage and the Plan’s benefits
shall be determined solely in accordance with the provisions of the Plan,
including the insurance contracts funding the Plan’s benefits, if any,
regardless of whether any contributions with respect to Participants have been
made or have failed to be made because of such errors or delays. Upon discovery
of any such error or delay, an equitable adjustment of any such contributions
and/or benefits will be made. Errors cannot provide a benefit to which a
Participant is not otherwise entitled.

G. RIGHT TO RECOVERY

If the Company and/or the Insurer make an overpayment of benefits owed, the
Company and the Insurer, as applicable, have the right to recover the excess
amount from any of the following sources: any person to whom payments are made,
any other insurance companies, or any other organizations.

H. DUTIES OF THE PLAN ADMINISTRATOR

The Company and Insurer shall have all powers necessary or proper to administer
the Plan and to discharge their duties under the Plan, including, but not
limited to, the power to make and enforce such rules, regulations, and
procedures as it may deem necessary or proper for the orderly and efficient
administration of the Plan, to enter into an agreement with vendors to perform
services with respect to one or more Plan benefits, to interpret and decide all
matters of fact in granting or denying benefits under the Plan, to determine
Plan eligibility rules, to determine the amount and to authorize the payment of
benefits under the Plan, to prepare and distribute information explaining the
Plan, to obtain from any person such information as may be necessary for the
proper administration of the Plan, to sue or cause suit to be brought in the
name of the Plan, the Company or the Insurer, and to establish a claims
procedure, including a procedure for the review of any denied claims.

I. DISCRETIONARY AUTHORITY

All fiduciaries shall perform their duties in their sole discretion, and shall
determine appropriate courses of action in light of the reason and purpose for
which this Plan is established and maintained. In particular, the Plan
Administrator has shall have full and sole discretionary authority to interpret
all Plan documents, and make all interpretive and factual determinations as to
whether any individual is entitled to receive any benefit under the terms of
this Plan. Any interpretation, determination or other action of the Plan
Administrator or any fiduciary shall be subject to review only if it is
arbitrary or capricious or otherwise an abuse of discretion. Accepting any
benefits or making any claim for benefits under this Plan constitutes agreement
with and consent to any decisions that the fiduciaries make, in their sole
discretion, and further, constitutes agreement to the limited standard and scope
of review described by this section.



--------------------------------------------------------------------------------

J. OTHER SALARY-RELATED PLANS

It is intended that any salary-related employee benefit plans that are
maintained or sponsored by the Plan Sponsor or a participating employer in this
Plan shall not be affected by this Plan. Any contributions or benefits under
such other plans with respect to an employee shall, to the extent permitted by
law and applicable plan documents, be based on the employee’s salary or
compensation without regard to any benefits paid or available under this Plan.

K. APPLICABLE LAWS

This Plan shall be construed, administered and governed in all respects under
applicable federal law, and to the extent that the Plan Administrator determines
in its sole discretion that federal law has been finally judged inapplicable in
any particular circumstance, under the laws of the State of Texas as to such a
circumstance. If, in the sole discretion of the Plan Administrator, the Plan is
not in compliance with applicable federal law, the Plan shall be considered
automatically amended to be so, absent further action in accordance with the
Plan’s amendment and termination procedures indicated herein.

L. LIMITATION OF RIGHTS

Neither the establishment or the amendment of the Plan, nor the payment of any
benefits will be construed as giving to any person any legal or equitable right
against the Company, a participating employer or any of their respective
officers and directors, as an employee or otherwise, except as expressly
provided herein, and in no event will the terms of employment or service of any
Participant be modified or in any way affected hereby.

M. PROTECTION AGAINST CREDITORS

No benefit payment under this Plan shall be subject in any way to alienation,
sale, transfer, pledge, attachment, garnishment, execution or encumbrance of any
kind, and any attempt to accomplish the same shall be void.

N. NO GUARANTEE OF TAX CONSEQUENCES

Neither the Company nor any employer makes any commitment or guarantee that any
amounts paid to or for the benefit of a Participant hereunder will be excludable
from the Participant’s gross income for federal or state income and employment
tax purposes, or that any other federal or state tax treatment will apply to or
be available to any Participant. It shall be the obligation of each Participant
to determine whether each payment hereunder is excludable from the Participant’s
gross income for federal and state income and employment tax purposes.